Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
The examiner is in receipt of applicant’s response to restriction requirement mailed 9/29/2022, which was received 11/18/2022. The examiner notes that applicant was notified of the need to select a species, as the election filed 11/18/2022 was non-responsive, in a message left with Mr. Eisenberg on 11/25/2022. The applicant did not call back the examiner but opted to file the species election and a supplemental amendment on 11/29/2022. Acknowledgement is made to the cancelation of claims 1-9,15-20 and the addition of claims 21-34. Applicant elects Group II without traverse, but elects Species group IIC with traverse. Since claims 21 and 32 are mirror claims of claim 10, these claims will be included in the prosecution of this case. Claim 22 is a mirror claim of claim 11 and will be restricted for those reasons stated below related to species IIA.
Applicant argues that does not identify the unique technical features of each group and are not disclosed as separate species. The examiner was unable to locate a requirement that the species must identify the unique “technical” features of each group and therefore, will be identifying features that are distinct from one another regardless of whether or not they are technical. In regards to the argument that the features are disclosed on a single FIG 7 and are therefore unified as is found in MPEP 1893(d) unity of invention. The examiner notes that this section of the MPEP is related to procedures followed in PCT national stage application. The application is not a national stage application of a PCT so the requirement is not applicable.
The examiner further notes that applicant has not stated that features in the unelected species are obvious variants. 
Species IIC and IIA are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IIA has separate utility such as sending a notification to a first user device associated with the first user account and a second user device associated with the second user account, the notification indicating that the pre-launch product is available for purchase.  See MPEP § 806.05(d).
Species IIC and IIB are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IIB has separate utility such as determining that a current time is prior to a launch date of the pre-launch product; and in response to determining that the current time is prior to the launch date, transitioning the first interactive element and the second interactive element to a countdown clock.  See MPEP § 806.05(d).
Species IIC and IIB are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IIB has separate utility such as determining that a current time is prior to a launch date of the pre-launch product; and in response to determining that the current time is prior to the launch date, transitioning the first interactive element and the second interactive element to a countdown clock.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Newly submitted claims  24-31,33-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reason
Since applicant has elected an originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-31,33-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Additional species:
IID – 22,23,24,25,26,27,28,
IIE – 22,23,24,25,26,27,29
IIF – 22,23, 24,30
IIG – 22,23,24,31
IIH – 32,33
IIJ – 32,34

Species IIC and (IID-IIG) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination (IID-IIG) has separate utility such as sending the notification to a third user device associated with a third user account; receiving a third request to purchase the product from the third user device; determining the operations associated with the second transaction to purchase the product is complete; re-estimating the remaining inventory associated with the product; and in response to determining the remaining inventory is less than the threshold, displaying a waiting room message to be displayed on the third user device.  See MPEP § 806.05(d).
Species IIC and IIH are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IIH has separate utility such determining that the pre-launch product has transitioned to a post launch state; and
sending a notification to a first user device associated with the first user account and a second user device associated with the second user account, the notification indicating that the pre-launch product is available for purchase..  See MPEP § 806.05(d).
Species IIC and IIJ are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IIJ has separate utility such wherein the operations further comprise: determining that the pre-launch product has transitioned to a post launch state; receiving a first request to purchase the product from the first user account; receiving a second request to purchase the product from the second user account; performing operations associated with a first transaction to purchase the product for the first user account; estimating a remaining inventory associated with the product; and in response to determining the remaining inventory meets or exceeds a threshold, performing operations associated with a second transaction to purchase the product for the second user account.  See MPEP § 806.05(d).
                
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10,13,14,21 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 10 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
10. (Original) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations comprising:
receiving updated content associated with a pre-launch product from a seller account at a social networking system;
updating a pre-launch page based at least in part on the updated content:
identifying a first interactive element related with the product, the first interactive element associated with a first user account:
identifying a second interactive element related with the product, the second interactive element associated with a second user account:
updating the first interactive element based at least in part on the updated content and a first characteristic of the first user account; and
updating the second interactive element based at least in part on the updated content and a second characteristic of the second user account, the second characteristic different than the first characteristic.


Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the updating a pre-launch page then updating interactive elements of the page for each user, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “receiving, identifying, and updating” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
10. (Original) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations comprising:
receiving updated content associated with a pre-launch product from a seller account at a social networking system;
updating a pre-launch page based at least in part on the updated content:
identifying a first interactive element related with the product, the first interactive element associated with a first user account:
identifying a second interactive element related with the product, the second interactive element associated with a second user account:
updating the first interactive element based at least in part on the updated content and a first characteristic of the first user account; and
updating the second interactive element based at least in part on the updated content and a second characteristic of the second user account, the second characteristic different than the first characteristic.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 10 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of using non-transitory computer-readable media, processors and computing devices to update interactive elements on a webpage, are recited at a high-level of generality (i.e., as a generic computers update a page using generic webpage functionality to update interactive elements) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (computers and devices).  For example, stating that webpage is updated using generic interactive elements, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive updated information and modify the interactive elements) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 10 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 21 and 32  is a method and system reciting similar functions as claim 10, and does not qualify as eligible subject matter for similar reasons.  
Claims 13,14,and 22 are dependencies of claims 10 and 21. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
determining that the pre-launch product has transitioned to a post launch state; receiving a first request to purchase the product from the first user account; receiving a second request to purchase the product from the second user account; performing operations associated with a first transaction to purchase the product for the first user account; estimating a remaining inventory associated with the product; and in response to determining the remaining inventory meets or exceeds a threshold, performing operations associated with a second transaction to purchase the product for the second user account.
wherein estimating the remaining inventory associated with the product is based at least in part on one or more of: a historical demand for similar products; a historical sell rate associated with third party sellers; a number of interactions with interactive elements associated with the product prior to the pre-launch product transitioning to the post launch state; or a current demand for the pre-launch product at the social networking system.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10,13,14,21,32 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US PG PUB 20160307249) in view of Taylor et al, (US PG PUB 20150088655).

In regards to claim 10, Ku discloses One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations comprising:
receiving updated content associated with a pre-launch product from a seller account at a social networking system (KU, FIG 4A) ;
updating a pre-launch page based at least in part on the updated content (Ku, FIG 4B):
identifying a first interactive element related with the product, the first interactive element associated with a first user account (Ku, FIG 4D, Susan Parr):
Ku teaches identifying a second interactive element related with the product, the second interactive element associated with a second user account (Ku, FIG 4D, Adam Haws), but does not specifically mention updating the first interactive element based at least in part on the updated content and a first characteristic of the first user account (Ku, FIG 4E, Susan); Taylor teaches updating the first interactive element based at least in part on the updated content and a first characteristic of the first user account (Taylor, FIG 7, pre-launch page is updated to include specific information related to the first user). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Ku, updating the first interactive element based at least in part on the updated content and a first characteristic of the first user account as is taught by Taylor, since this will allow for additional information to be sent to the user that is specific to the user.
updating the second interactive element based at least in part on the updated content and a second characteristic of the second user account, the second characteristic different than the first characteristic (Taylor, FIG 7, pre-launch page is updated to include specific information related to the any additional users who have entered the lottery in FIG 6B ).

In regards to claim 13, the combination of Ku and Taylor teach wherein the operations further comprise:
determining that the pre-launch product has transitioned to a post launch state;
receiving a first request to purchase the product from the first user account ;
receiving a second request to purchase the product from the second user account (Ku, FIG 4E  items 448 and 450, if additional products are available as in Taylor, additional purchase requests from a second byer can be accomplished in the same manner);
performing operations associated with a first transaction to purchase the product for the first user account (Ku, Item 450, invoice is provided);
estimating a remaining inventory associated with the product; and

in response to determining the remaining inventory meets or exceeds a threshold, performing operations associated with a second transaction to purchase the product for the second user account (Taylor, claim 6, comparing at least one product attribute received in one of the reservation requests to available inventory). .

In regards to claim 14, the combination of Ku and Taylor teach the one or more non-transitory computer-readable media as recited in claim 13, wherein estimating the remaining inventory associated with the product is based at least in part on one or more of:
a historical demand for similar products;
a historical sell rate associated with third party sellers;
a number of interactions with interactive elements associated with the product prior to the pre-launch product transitioning to the post launch state; or
a current demand for the pre-launch product at the social networking system (Taylor, para 0036, The product reservation system may also be employed with respect to products for which availability is not limited, but for which a reservation may be desirable, e.g., products having a high-demand with the potential for significant wait times to purchase. It should also be appreciated that "product" as used in this description refers to physical goods, services, and any other purchasable things. Some embodiments may also include providing preferred consumers or others with messages announcing the availability of reservation requests for a product before a general broadcast to others).

In regards to claim 21, the combination of Ku and Taylor teach method comprising:
receiving updated content associated with a pre-launch product from a seller account at a social networking system (KU, FIG 4A) ;
updating a pre-launch page based at least in part on the updated content (Ku, FIG 4B):
identifying a first interactive element related with the product, the first interactive element associated with a first user account (Ku, FIG 4D, Susan Parr):
identifying a second interactive element related with the product, the second interactive element associated with a second user account (Ku, FIG 4D, Adam Haws):
updating the first interactive element based at least in part on the updated content and a first characteristic of the first user account (Ku, FIG 4E, Susan; and
updating the second interactive element based at least in part on the updated content and a second characteristic of the second user account, the second characteristic different than the first characteristic (see response to claim 10).

In regards to claim 32, the combination of Ku and Taylor teach system comprising:
one or more processors; and
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving updated content associated with a pre-launch product from a seller account at a social networking system;
updating a pre-launch page based at least in part on the updated content:
identifying a first interactive element related with the product, the first interactive element associated with a first user account:
identifying a second interactive element related with the product, the second interactive element associated with a second user account:
updating the first interactive element based at least in part on the updated content and a first characteristic of the first user account; and
updating the second interactive element based at least in part on the updated content and a second characteristic of the second user account, the second characteristic different than the first characteristic (see response to claim 10).

Discussion of Additional Cited Art
WO 2013152444 to Auffrey teaches “The RNA 100 may offer manufacturer merchants 120 the ability to run a preview (e.g., a pre-launch auction) of new products that are not yet available on the mass market. For example, pre-launch products may be displayed in select retail affiliate 111 locations, with the option for consumers 112, 130, 135 to pay a pre-launch purchase price (which may be greater than or less than a post-launch price) . A purchased product may be delivered to the consumer 112, 130, 135 after official launch of the product (e.g., 3-4 weeks following the preview promotion) . The preview may be in the form of an auction (e.g., a live online or in-person auction) for the pre-launch product” (para 0236). Auffrey , however, fails to teach the claimed features of the independent claim as a whole.
NPL
Wishpond teaches 25 Best Coming Soon Landing Page Examples You’ll Want to Copy, Wishpond however, ails to teach the claimed features of the independent claim as a whole.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3684) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684